ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein, pursuant to Maryland Rule 16-772, it is this 29th day of January, 2010
ORDERED, by the Court of Appeals of Maryland, that Peter M. Callegary, be, and he is hereby, disbarred by consent from the practice of law in the State of Maryland, effective March 1, 2010; and it is further,
ORDERED, that the Clerk of this Court on March 1, 2010 shall strike the name of Peter M. Callegary from the register of attorneys in this Court, and pursuant to Maryland Rule 16-772(d) shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all judicial tribunals in this State that the name of Peter M. Callegary has been so stricken.